United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1658
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Kenneth R. McGee

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 2, 2017
                              Filed: October 5, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Kenneth McGee directly appeals his sentence after pleading guilty to a firearm
offense pursuant to a plea agreement that contained an appeal waiver. His counsel
has moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the district court1 erred in applying an enhancement
under the Guidelines.

       Upon careful review, we conclude that the waiver is valid, applicable, and
enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if the
appeal falls within the scope of a waiver, if defendant knowingly and voluntarily
entered into the plea agreement and waiver, and if enforcing the waiver would not
result in a miscarriage of justice). Having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues other
than the scope of the appeal waiver. Accordingly, we dismiss this appeal and grant
counsel leave to withdraw.
                       ______________________________




      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                        -2-